Citation Nr: 1428909	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right hip disability

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for right elbow (ulnar nerve) disability.

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a liver disorder, to include hepatitis.  

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January to June 1973, and from July to September 1978; and on active duty from January to June 2003, and from June 2006 to August 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in September 2009 and May 2010. 

In a September 2009 rating decision, the RO denied service connection claims for a back condition, a right hip condition, sinusitis, a condition of the right ulnar nerve/right elbow, asthma, hypertension, and hepatitis.  In September 2009, the Veteran filed an NOD.  An SOC was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In a May 2010 rating decision, the RO, inter alia, denied service connection for sleep apnea.  In May 2010, the Veteran filed an NOD.  An SOC was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In May 2012, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge, a transcript of that hearing is of record. 

As reflected on the title page, the Board has broadened the claim characterized as claim for service connection for hepatitis to more generally encompass consideration of any type of liver disorder, and to allow for the most liberal interpretation of the Veteran's claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (pertaining specifically to mental health disabilities); see also See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005) (pertaining generally to liberal construction of claims).  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A May 2014 review of those files does not reveal any additional documents pertinent to the present appeal. 

The Board's decision on the claims for service connection for a right hip condition, hypertension, a liver disorder to include hepatitis, and for a right elbow (ulnar nerve) disability is set forth below.  The remaining claims for service connection for a back disability, sinusitis, asthma, and sleep apnea are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran participated in Operation Enduring Freedom in Afghanistan in 2006 and 2007 and engagement in combat with the enemy is reflected by the record.  

3.  There is no competent, probative evidence of a current diagnosis of right hip disability.  

4.  Hypertension pre-existed the Veteran's service and did not chronically increase in severity during or as a result of service. 

5.  There is no competent, probative evidence of a clinical diagnosis of any type of liver disorder, to include hepatitis, during service or at any point pertinent to the filing of the service connection claim in January 2009. 

6.  The Veteran currently manifests right elbow disability (to include affecting the ulnar nerve),  and competent probative evidence indicates that such disability was  at least as likely as not  incurred during and/or as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304, 3.306 (2013). 

3.  The criteria for service connection for a liver disorder, to include hepatitis, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for right elbow (ulnar nerve) disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2002& Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim for service connection for right elbow (ulnar nerve) disability, the Board fins that all notification and development actions needed to fairly resolve this claim has been accomplished. 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June and November 2009 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his service connection claims.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The 2009 letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO adjudicated the claims in Statements of the Case issued in July and November 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  On file are the Veteran's service treatment records (STRs), pertinent private and VA medical records, the transcript of the May 2012 Board hearing, and various written statements by the Veteran, other lay persons, and his representative, on his behalf.  The Board finds that no further RO action, prior to appellate consideration, is required.  The Board finds that no further RO action on any of these matters, prior to appellate consideration, is required.

With respect to the May 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the 2012 hearing, the Veterans Law Judge identified the issues on appeal.  In addition, information was solicited regarding the Veteran's conditions and why he believed his claimed disabilities to be service-related.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, during the hearing, the Veteran submitted copious additional evidence for the file which was accompanied by a signed initial waiver of that evidence.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the service connection claims herein decided.  .  As such, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing was legally sufficient.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board acknowledges that the Veteran did not undergo examinations in conjunction with his claimed right hip condition, or his claimed liver disorder, nor has the RO otherwise obtained a medical opinion in connection with the service connection claim for hypertension based on aggravation.  However, as discussed in more detail below, given the pertinent facts with respect to each disability, no such examination or opinion is required.  
In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States. Court of Appeals for Veterans Claims (then, the U.S. Court of Veterans Appeals) (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As a preliminary matter, the Board notes that the Veteran's DD 214 reflects participation in Operation Enduring Freedom in Afghanistan 2007 and engagement in combat with the enemy is reflected by the record.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran. 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

A. Right Hip

In November 2008, the Veteran filed a service connection claim for a right hip condition.  A formal claim was filed in January 2009, at which time the Veteran claimed that he had right hip pain which began in September 2006.  

STRs show that the Veteran complained of right hip aching and pain in January 2007; no clinical diagnosis was made.  When seen in February 2007, he denied having arthralgia, joint swelling, or musculoskeletal complaints.  The August 2007 separation examination report reflects that the Veteran noted having a right hip condition, for which he did not seek treatment.  A naval health clinic record of August 2007 indicates that the Veteran complained of right hip pain.  No clinical findings or diagnoses relating to the right hip were recorded.  

VA records reflect that the Veteran was initially seen by VA in March 2008.  On examination he complained of multiple areas of arthralgias; X-ray films, to include of the right hip, were ordered.  

A telephone record of September 2008 mentions that the Veteran stated that his right hip was acting up more, and wondered if it might be muscular.  He stated that he wanted to have an MRI done.  A VA medical record of October 2008 notes that X-ray films of June 2008 revealed no bony pathology, but that an examination was consistent with bursitis.  A mental health evaluation note of October 2008 indicates that the Veteran's physical problems included arthralgia (described as pain on rotation per a May 2008 record).  

The file contains a Statement of Medical Examination and Duty status dated in September 2008.  The statement indicated that the Veteran reported injuring his back and hips from numerous jumps from vehicles and falls wearing 100 pounds of equipment during his period of service from June 2006 to August 2007.  It was noted that right hip pain had been diagnosed and this was designated as incurred in the line of duty.  

VA records dated in 2009 and 2010 note a medical history of arthralgia (described as pain on rotation per a May 2008 record).  

A VA general medical examination was conducted in November 2010.  A medical history of hip arthralgia was noted.  There were no specific right hip symptoms complained of or clinically recorded.  Hip arthralgia was diagnosed. 

Lay statements attest to the Veteran's falls during service and right hip pain after service.  

During the May 2012 Board hearing, the Veteran stated that he believed his right hip problems were related to numerous falls in service, as well as carrying over 100 pounds of equipment while jumping off vehicles.   The Veteran reported having facet joint pain radiating to the front of the groin.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any right hip disorder other than arthralgia, or even document any lay or clinical symptoms relating to the right hip other than pain.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

STRs and post service records include several entries documenting right hip pain.  Bursitis is mentioned as a diagnosis in an October 2008 VA records, reportedly based on findings of pain on rotation made in May 2008.  The Board observes that this diagnosis was made prior to the filing of the claim for a right hip disability in November 2008, is not substantiated by clinical indications supporting the diagnosis, and was never diagnosed thereafter.  In any event, this disability, to the extent shown at all, was not shown to be anything but acute and resolved, prior to the filing of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The only right hip condition diagnosed since the November 2008 filing of the claim is arthralgia.  "Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, arthralgia does not constitute a diagnosis for compensation purposes.  There is not otherwise any evidence of record indicating that the Veteran has been diagnosed with a right hip disability that could be related to his active service or to any service-connected disability.  Additionally, as there is no diagnosis of a right hip disability, the question of medical nexus-to include based on theories of presumptive and/or secondary service connection-is not reached, and need not be addressed.

As for the Veteran's own assertions, the Board notes that he is competent to report the symptoms of hip pain.  However, he is not competent to diagnose a hip disability, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent and probative evidence of current right hip disability, as claimed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for a right hip disability must be denied.  The evidence in this case is not so evenly balanced so as to warrant application of the benefit-of- the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra;

B. Hypertension

In January 2009, the Veteran filed a formal service connection claim for a hypertension, maintaining that this disorder began in January 2007.  

STRs include a January 1998 examination report reflecting that clinical evaluation of the lungs, chest and heart was normal and that blood pressure was 120/70.  A physical examination report of June 2002 included a notation that the Veteran had been on medication for hypertension for 10 years.  A June 2006 pre-deployment examination report reflected that the Veteran had hypertension which was treated with Toprol.  A blood pressure reading of 122/69 was made at that time.  When evaluated in January 2007, blood pressure was 121/71.  When evaluated on July 2, 2007, blood pressure was 161/100, and the record reflected that the Veteran was taking 150 mg of Toprol.  Records show that the Veteran's blood pressure was followed from July 10-17 and that he was taking 150 mg of Toprol.  Readings of: 140/71 and 129/79 (7/10), 140/75 and 135/79 (7/11); 131/79 and 123/72 (7/12); 118/74 and 126/70 (7/17) were made.  On separation examination of August 2007, the Veteran reported that his high blood pressure had worsened.  

An August 2007 record from a naval health clinic documents blood pressure of 144/84.  It was commented that recent events had caused an increase in blood pressure.  Essential hypertension was diagnosed and a second anti-hypertensive medication in addition to Toprol was recommended.  

VA records reflect that the Veteran was initially seen by VA in March 2008. Active problems were listed to include hypertension.  The entry indicated that the Veteran was at goal and the condition was not further addressed.  A VA medical record of October 2008 shows that blood pressure was 118/76.  It was noted that hypertension was elevated during military tours.  It was noted that the Veteran was at goal on Atenolol previously, with no absolute indication for beta blockers.  It was also mentioned that the Veteran was tolerating Lisinopril, which was increased to 5 mg a day, and that the goal was to cut Atenolol from 100 mg to 50 mg a day and ultimately discontinue it.  

The file contains a Statement of Medical Examination and Duty status dated in September 2008.  The statement indicated that the Veteran had hypertension as well as unregulated blood pressure due to environment and conditions in Afghanistan.  

VA records dated in 2009 and 2010 reveal that hypertension continued to be followed and treated with medication.  

A VA hypertension examination was conducted in May 2009.  The Veteran reported that hypertension was diagnosed on routine examination in 1995, and he was put on Toprol at that time.  Blood pressure readings of 132/70, 134/70, and 130/76 were made on examination.  It was noted that the Veteran took Lisinopril faithfully and it was stated that his blood pressure appeared very easy to control.  The examiner indicated that hypertension was established before the Veteran entered active duty service, and opined that this condition was not caused by or a result of service.  

The file contains May 2009 medical statement of Dr. A. C., who treated the Veteran after his return from Afghanistan.  The Veteran reported that his post-service problems included unregulated blood pressure.  The doctor stated that testing revealed aggravated hypertension.  Accompanying treatment records dated from 2006 to 2009 reveal that the Veteran was seen in February and June 2006 pre-deployment), at which time his blood pressure was 140/90 and 118/88, respectively.  The February 2006 record mentioned that the Veteran's blood pressure was slightly high and that he had gained some weight.  When seen in October 2007 blood pressure was 140/108 (October 7) and 118/90 (October 23).  The October 23, 2007 record reflects that the Veteran's blood pressure was responding well to a combination of Toprol and Dyazide.  A December 2007 record reflects that blood pressure was described as much improved and was shown as 110/82.  When seen in April 2008, blood pressure was 130/88.  Blood pressure readings of 128/88 and 110/88 were made in June and July 2008, respectively.  The entries indicate that Dyazide had been stopped by a VA doctor and that he was on Atenolol and doing well. 

On VA PTSD examination of March 2010, a blood pressure reading of 142/83 was recorded.  On VA general medical examination of November 2010, blood pressure readings of 111/73, 113/72, and 115/70 were recorded.

A lay statement from the Veteran's wife dated in May 2012 reveals that the Veteran had abnormal blood pressure/hypertension which went unregulated for many months while he was in Afghanistan and took a couple of years to be regulated.  

The Veteran provided hearing testimony in May 2012.  The Veteran stated that he had a history of hypertension which was in control for 10 years prior to deployment.  He stated that he went to a medical clinic in Kabul for a skin rash in July 2007 at which time his blood pressure was 161/100.  He believed there were other readings evidencing increased blood pressure during service.  When asked what the current status of his blood pressure was, the Veteran replied that it was in control by medicine, and added that it took VA 2 years to get in it control, evidencing aggravation. 

The Veteran's central argument with respect to his service connection claim for hypertension is that this was a pre-existing condition which was aggravated during and/or by his period of service from June 2006 to August 2007.  

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Considering the evidence of record in light of the above, the Board finds the claim on appeal must be denied.  

Initially, the Board notes that hypertension was noted on examination reports dated in 2002 and 2006.  The reports reflected that the hypertension had been diagnosed and treated prior to the Veteran's deployments in both 2003 and 2006, and that he continued to be treated for this condition with Toprol.  As hypertension was noted at service entry, the presumption of soundness is not for application and the Veteran's hypertension is deemed to have pre-existed his service periods starting in both 2003 and 2006.  This finding is consistent with the Veteran own reports that hypertension had been diagnosed and treated since 1995.  

Having disclosed the presence of a pre-existing disability, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

In this case, the Veteran is not entitled to a presumption of aggravation because the most reliable and accurate evidence of record, blood pressure readings themselves, do not reflect that his pre-existing hypertension underwent any chronic increase in severity during or as a result of service.  

A review of the STRs shows an isolated high blood pressure of 161/100 made on July 2, 2007.  The Veteran maintains that it took 2 years to get his blood pressure under control.  However, blood pressure readings made in the subsequent 2 weeks of July 2007 show that is was quickly brought under control with medication.  In this regard, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Further, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic (i.e., permanent) worsening of the condition during service does the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In this case, post service evidence shows on rare instances of high blood pressure readings, but reflects that the condition was well under control with medication post-service as shown by VA examination reports of May 2009 and March 2010.  

The file contains a May 2009 medical statement of Dr. A. C., who treated the Veteran after his return from Afghanistan.  The Veteran reported that his post-service problems included unregulated blood pressure.  The doctor stated that testing revealed aggravated hypertension.  However, the doctor's own medical records do not support that conclusion, nor do other clinical findings/blood pressure readings on file.  When seen in February 2006 (which was prior to the June 2006 deployment) blood pressure was 140/90; it dropped to 118/88 in June 2006.  When seen in October 2007, blood pressure was 140/108 (October 7) and 118/90 (October 23).  The October 23, 2007 record reflects that the Veteran's blood pressure was responding well to a combination of Toprol and Dyazide.  A December 2007 record reflects that blood pressure was described as much improved and was shown as 110/82.  When seen in April 2008, blood pressure was 130/88.  Blood pressure reading of 128/88 and 110/88 were made in June and July 2008, respectively.  That entry indicated that Dyazide had been stopped by a VA doctor and that the Veteran was on Atenolol and doing well.  As such, the doctor's own records and comments do not provide persuasive support for a finding that hypertension was chronically aggravated during or service, nor does any other clinical evidence on file.  

As for the Veteran's own assertions in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau, 492 F.3d at 1376-77; see also Buchanan, 451 F.3d at 1331.  Accordingly, the Board finds that the most probative evidence on the question of aggravation in this case is the STRs themselves, and the post-service records, which include numeric blood pressure readings.  Furthermore, in light of this evidence, further development to obtain a medical opinion on the question of aggravation is not required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  Aside from the Veteran's own current assertions and the opinion of one private doctor-both of which, as indicated above, are inconsistent with and/or completely unsupported by the in- and post-service clinical records-there is no medical evidence whatsoever to support a finding that pre-existing hypertension underwent an increase in severity during service, or that the disability was otherwise permanently worsened beyond natural progression as a result of service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. (2004) (per curium).

For all of the foregoing reasons, the service connection claim for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App, at 53-56. 

C. Liver Disorder, to Include Hepatitis

In January 2009, the Veteran filed a formal service connection claim for hepatitis, claiming that this condition began in January 2008. 

STRs are entirely negative for a diagnosis of hepatitis of any type or for any liver disorder.  

VA medical records dated in November 2008 reveal that an echogram was done to evaluate elevated liver function tests.  An impression of hepatomegaly was made.  It was noted that the liver showed increased echogenicity and was heterogeneous.  No other abnormalities were seen.  Testing was negative for hepatitis A or B IgG and IgM antibodies.  

The file contains a May 2009 private medical statement of Dr. A. D.  The doctor indicated that upon his return from Afghanistan, he resumed treating the Veteran for numerous listed conditions and symptoms (none of which involved the liver or hepatitis.  The doctor concluded that the results of evaluations verified various conditions reported by the Veteran, including hepatitis.  Records of Dr. A.D. dated from June 2006 to February 2009, document numerous complaints and problems, including the Veteran's alcohol use.  However, a diagnosis of hepatitis or a liver disorder is not shown in any of those records.  

The Veteran provided hearing testimony in May 2012.  The Veteran stated that hepatitis was discovered by a VA doctor upon his return from Afghanistan, and described the findings as an enlarged liver related to his heavy alcohol consumption.  The Veteran clarified that hepatitis B or C had not been found.  (pgs. 17-18).  

The Veteran asserts that he has a live disorder, described as a general form of hepatitis which is possibly etiologically related to heavy drinking occurring after his service in Afghanistan.  

Initially, the Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.).  Here the Board observes that although the Veteran claims that he has a liver disorder or hepatitis deriving from military service, competent, persuasive evidence does not establish the presence of an actual hepatitis diagnosis or active infection, or of any diagnosed liver disorder. 

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In this regard, the Board points out that there is no positive hepatitis A,  B or C antibody test of record (in or post-service), establishing the presence of the currently claimed disability, hepatitis.  Findings of an enlarged liver are not the same as a positive test for hepatitis or a diagnosis of a liver disorder.  An enlarged liver is not in and of itself a disability for VA purposes.  In this regard, a laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See 61 Fed. Reg. 20,440 (May 7, 1996) (discussing hyperlipidemia, elevated triglycerides, and elevated cholesterol).  A symptom also is an indication of an injury or disease which could result in disability rather than a disability in and of itself. Indeed, symptom is defined as "evidence of disease."  See Merriam-Webster's Collegiate Dictionary, 1267 (11th ed. 2003); see also Dorland's Illustrated Medical Dictionary, 1843 (31st ed. 2007).  Essentially, while an enlarged liver is a currently shown symptom, it is not, in and of itself, a disability for VA purposes, nor has it been identified as a primary manifestation of any diagnosed liver disorder, to include hepatitis.  

The May 2009 medical statement of Dr. A.D. is of no probative value in this case, as it is clearly based on an inaccurate factual premise, namely the Veteran's unsubstantiated lay reports of having hepatitis without more.  Clinical records of Dr. A.D. himself did not reflect that the Veteran had any clinical indications of hepatitis and were negative for a diagnosed liver disorder, as were all other clinical records in and post-service.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board has also reviewed the lay statements and testimony in support of the Veteran's claim.  See, e.g., Buchanan, 451 F.3d at 1336.  However, the Board finds that he is not competent to render a diagnosis of any liver disorder, to include hepatitis, which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau, 492 F.3d at 1377 (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  In this regard, hepatitis is a disease process that is confirmed by laboratory tests and not one that is capable of lay observation.  As such, the Veteran is not competent to say, by way of diagnosis, whether he has any form of hepatitis or liver disease.  As the Veteran is not competent provide lay evidence of a current diagnosis, and his lay statements regarding diagnosis are not probative in this case.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Congress specifically limits entitlement to service connection for disease or injury to cases where such results in disability.  In the absence of proof of current disability due to in-service disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty, also not shown in this case.  See Sanchez-Benitez, supra.  

In conclusion, he Veteran has not met the essential requirement of showing evidence of a current disability involving the liver, to include hepatitis, as alleged; the preponderance of the evidence is against his claim.  As such, the reasonable doubt doctrine is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   Gilbert, supra.  

D. Right Elbow (Ulnar Nerve)

In November 2008, the Veteran filed a service connection claim for a right ulnar nerve disorder.  In support of the claim, a September 2008 medical record of Dr. J.F.H. was added to the file.  The record indicated that since his deployment in Afghanistan, the Veteran had developed symptomatic right ulnar neuropathy which was documented by EMG.  It was noted that a right ulnar nerve decompression procedure at the elbow was planned. 

A formal claim was filed in January 2009, at which time the Veteran claimed that he had right elbow and hand pain which began in September 2006.  

The file contains a Statement of Medical Examination and Duty status dated in September 2008.  The statement indicates that the Veteran reported injuring his right elbow and hand from forcibly exiting up-armored vehicles pushing 600 to 700 pound doors with his right arm/elbow.  It was noted that right elbow and hand nerve damage had been diagnosed and this was designated as incurred in the line of duty.  

An October 2008 medical report of the Rhode Island Hospital indicates that testing was undertaken to rule out ulnar neuropathy.  The history indicated that during the Veteran's deployment, he carried heavy equipment and sustained falls.  After service, he reported having right elbow pain, decreased sensation and numbness/tingling in the 4th and 5th fingers.  A history of right carpal tunnel surgery 10 years previously was noted.  Sensory and motor nerve conduction studies of the right ulnar nerve were normal.  Testing did reveal distal right median neuropathy, consistent with a history of carpal tunnel syndrome/release. 

In February 2009, the Veteran underwent right cubital tunnel release and decompression of olecranon spurs.  

In May 2009, a medical statement was offered from the Veteran's private physician/neurosurgeon, Dr. J.F.H.  The doctor indicated that he had treated the Veteran for right ulnar neuropathy and noted his complaints of right elbow injury, due to opening 700 pound armored vehicle doors, and numerous falls and jumps from vehicles, wearing 100 pounds of equipment.  The doctor stated that examination of the Veteran, as well as testing, verified this injury and he opined that the injury was consistent with and the direct result of the Veteran's combat deployment in Afghanistan. 

In May 2009, Dr. D.A.M., an orthopedic surgeon who had also treated the Veteran stated that examination and X-ray films had revealed a bone chip of the right elbow, which was consistent with and the direct result of the Veteran's combat deployment in Afghanistan.  The doctor also reported that in February 2009, the Veteran had undergone surgery, described as right olecranon bursectomy and removal of the bursa and bony fragment. 

In May 2009, a third medical testament from the Veteran's primary care physician, Dr. A.D. was received, etiologically linking the Veteran's right elbow condition to his combat service.  

A VA examination of the joints was conducted in July 2009, at which time diagnoses of status post transition of the right ulnar nerve and traumatic epicondylitis of the right elbow were made.  No opinion regarding onset or etiology was provided. 

The Veteran provided hearing testimony in May 2012. The Veteran stated that he believed his right elbow problems were related to numerous falls in service, as well as carrying over 100 pounds of equipment while jumping off vehicles.   

With respect to the claimed right elbow condition, in this case, Hickson element (1), evidence of currently manifested disability, has been presented.  Specifically, on VA examination in July 2009, diagnoses of status post transition of the right ulnar nerve and traumatic epicondylitis of the right elbow were made.

With regard to Hickson element (2), the Veteran has reported sustaining right elbow injuries in service due to falls and jumps with heavy equipment and in conjunction with opening heavy armored vehicle doors during service.  He is competent to describe such events sustained during service and his statements and testimony to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the provisions of section 1154(b) are applicable as to the material issue of service incurrence of right elbow trauma and that is established in this case. 

The question is whether any current disability of the right elbow had its onset during, or is etiologically related, to service.  In this regard, the STRs do not document any diagnosed disability of the right elbow during service or at separation.  However, such symptoms were first documented about a year after the Veteran's discharge from service.    

With respect to nexus evidence, the file contains 3 competent medical opinions from the Veteran's private providers supporting the claim.  In May 2009, a medical statement was offered from the Veteran's private physician/neurosurgeon, Dr. J.F.H.  The doctor indicated that he had treated the Veteran for right ulnar neuropathy and noted his complaints of right elbow injury, due to opening 700 pound armored vehicle doors, and numerous falls and jumps from vehicles, wearing 100 pounds of equipment.  The doctor stated that examination of the Veteran, as well as testing, verified this injury and he opined that the injury was consistent with and the direct result of the Veteran's combat deployment in Afghanistan.  In May 2009, Dr. D.A.M., an orthopedic surgeon who had also treated the Veteran, stated that an examination and X-ray films had revealed a bone chip of the right elbow, which was consistent with and the direct result of the Veteran's combat deployment in Afghanistan.  In May 2009, a third medical testament from the Veteran's primary care physician, Dr. A.D. was received, etiologically linking the Veteran's right elbow condition to his combat service.  

After carefully reviewing the cite d opinion evidence, the Board finds no adequate basis to reject these competent medical opinions which are favorable to the Veteran, such as lack of stated rationale or diminished probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the opinions clearly have been based, in part, on the Veteran's own reported history, here, the Board finds no reason to question the veracity of the Veteran's assertions as to what occurred during his combat service. 

Significantly, moreover, there is no contrary, negative opinion of record.  On VA examination of the joints conducted in July 2009, no opinion regarding onset or etiology was provided.  The Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Given the clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of the currently claimed disorder of the right elbow, manifesting at least as early as September 2008, following the Veteran's discharge from service in August 2007. ). Given such evidence, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for right elbow (ulnar nerve) disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a right hip disability is denied.

Service connection for hypertension is denied.

Service connection for a liver disorder, to include hepatitis, is denied.

Service connection for right elbow (ulnar nerve) disability is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

The Veteran is seeking service connection for a back disability, sinusitis, asthma, and for sleep apnea.  Unfortunately, a remand is required in this case to address each of these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

With respect to the individually claimed disabilities, the Veteran maintains that his back was injured during his deployment in 2006 and 2007, describing his current back disability as "microinstability" and a ruptured disk.  The STRs are negative for either condition.  The file contains a September 2008 private medical record noting a history of L5 radiculopathy in the past, and the development of increasing degrees of low back pain since his deployment.  X-rays revealed degeneration at L4-5 and L2-3 with foraminal stenosis in the left L5 nerve root.  Microinstability type low back pain was assessed.  Also on file is a February 2005 record of Dr. H. noting a history of a motor vehicle accident in the 1980's with an injury to the back and complaints of low back pain since that time.  MRI studies revealed degeneration at L4-5 and L2-3 with foraminal stenosis in the left L5 nerve root.  

With respect to the claims for sinusitis, asthma, and for sleep apnea, the Veteran contends that these are etiologically related to environmental factors which he faced in Afghanistan, such as fumes, smoke, sand/dust and issues.  He reports that sinusitis was pre-existing and aggravated during his 2006-7 service; STRs reflect that this was noted by way of history on a June 2002 examination report.  He maintains that asthma and sleep apnea were identified post-service and are both etiologically related to service.  VA records reflect that asthma (October 2008) and sleep apnea (July 2009) have been diagnosed.

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

An examination of the back was conducted in May 2009 and severe functional impairment was noted.  However, the examiner explained that the condition was undiagnosed due to lack of essential data, namely the lack of private treatment records.  No specific condition was diagnosed or etiology opinion provided, and as such it is essentially incomplete in those respects.  To date, no VA examination has been conducted in conjunction with the Veteran's service connection claims for a sinusitis, asthma, or sleep apnea.

In light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are met with respect to these service connection claims, warranting examinations in compliance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  To fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, each such examination should reflect review of the claims file and include an opinion addressing the likely etiology of the Veteran's claimed disability(ies).  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013). 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member

Prior to arranging for the above-noted examination(s), to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, 

As for VA records, the Board observes that it appears that the Veteran receives regular treatment through VA.  A review of the paper and virtual VA file reflects that the Veteran's VA/CAPRI records are current to late-January 2010.  Hence, it appears that more recent VA records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from January 2010, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJs adjudication of each claim should include consideration of all evidence added to the record since the last adjudication of the claims in July 2010 and November 2010 (sleep apnea only) -to include, for the sake of efficiency, evidence submitted directly to the Board thereafter, notwithstanding  any accompanying  waiver of initial AOJ consideration.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from January 2010, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the pending service connection claims for a back disability, sinusitis, asthma, and/or sleep apnea that are not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations relating to his service connection claims for a back disorder, sinusitis, asthma, and sleep apnea, to be conducted by (an) appropriate physician(s), at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician(s) designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions. 

Each examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to the history, onset, duration, nature and frequency of the claimed disorder.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each examiner must provide examination findings, along with complete rationale for the conclusions reached. 

As a point of reference, each examiner should be advised that the Veteran's active duty dates are January to June 2003, and from June 2006 to August 2007.  

a.  Sinusitis - The physician should clearly diagnose all current sinus/allergy disorder(s).  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether: his disability (a) clearly and unmistakably existed prior to entrance into the Veteran's second period of active duty, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of the Veteran's last period of service. 

If the disability is found not to have clearly and unmistakably existed prior to service, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include environmental factors therein.

b.  Asthma - The physician should clearly diagnose all currently manifested respiratory disorder(s), to include asthma.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to include as a result of environmental factors therein.

c.  Low Back - The physician should clearly diagnose all currently manifested low back disability(ies).  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether the disability (a) clearly and unmistakably existed prior to entrance into the Veteran's second period of active duty, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of the Veteran's last period of service. 

If the disability is found not to have clearly and unmistakably existed prior to service, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise etiologically-related to the Veteran's military service, to include environmental factors therein.

d.  Sleep Apnea - The physician should confirm whether a diagnosis of sleep apnea is supported.  If so, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (1) the disability has its onset in, or is otherwise etiologically related to service, to include environmental factors therein; or, if not (2) the disability was caused or is aggravated by service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


